DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/964,878 filed on 8/11/21 with effective filing date 1/26/2018. Claims 21, 23, & 25-40 are pending.
Claim Objections
3.	Claims 23 & 25 are objected to because of the following informalities:  Depends on canceled claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21, 23, 25 30, & 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. US 2018/0035124 A1 in view of Nakamura et al. US 2017/0238006 A1.
Per claim 21, Sugio et al. discloses a decoding method comprising: determining a motion vector for a target block (para: 67, e.g. generating a plurality of motion vectors; decoding the motion vector using one of the plurality of motion vector predictors; decoding target block using the motion vector); and performing inter prediction for the target block using the motion vector (para: 67, e.g. performing inter prediction decoding on a decoding target block in a decoding target picture).
Sugio et al. fails to explicitly disclose wherein a motion vector predictor in a motion vector candidate list for the target block is used for determining the motion vector for the target block, the motion vector predictor is generated based a plurality of motion vectors of a plurality of candidate blocks, and the motion vector predictor is an average of the plurality of the motion vectors of the plurality of the candidate blocks. 
Nakamura et al. however in the same field of endeavor teaches wherein a motion vector predictor in a motion vector candidate list for the target block is used for determining the motion vector for the target block (para: 13, e.g. a motion vector predictor selecting unit (126) that decides a motion vector predictor of the coding target block based on the motion vector predictor candidate list), and the motion vector predictor is generated based a plurality of motion vectors of a plurality of candidate blocks (para: 13, e.g. a motion vector predictor candidate constructing unit (121) that derives a plurality of motion vector predictor candidates from a motion vector of one of coded blocks neighboring a coding target block in a same picture as the coding target block and a motion vector of one of blocks of a coded picture different from the coding target block), and wherein the motion vector predictor is an average of the plurality of the motion vectors of the plurality of the candidate block (para: 90, e.g. the motion vector difference derivation unit 103 derives a plurality of motion vector predictor candidates using coding information of already coded picture signals stored in the coding information storing memory 114, adds the plurality of motion vector predictor candidates to a motion vector predictor list).
Therefore, in view of disclosures by Nakamura et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Sugio et al. and Nakamura et al. in order to determine the prediction motion vector of encoding target block from prediction motion vector candidate list. 
Per claim 23, Nakamura et al. further teaches the decoding method of claim 22, wherein the motion vector predictor is generated based on one or more available motion vectors of the plurality of the candidate blocks (para: 13, e.g. a motion vector predictor candidate constructing unit (121) that derives a plurality of motion vector predictor candidates from a motion vector of one of coded blocks neighboring a coding target block).
Per claim 25¸ Nakamura et al. further teaches the decoding method of claim 22, wherein the number of the plurality of the candidate blocks is 3 (para: 78 & fig. 3 & 7, e.g. B10, B11 & B12).
Per claim 30, Sugio et al. discloses the decoding method of claim 21, wherein a plurality of motion vectors for a plurality of blocks are determined based on the target block (para: 67, e.g. generating a plurality of motion vectors; decoding the motion vector using one of the plurality of motion vector predictors; decoding target block using the motion vector), and the inter prediction for the target block is performed based on the plurality of the motion vectors (para: 67, e.g. performing inter prediction decoding on a decoding target block in a decoding target picture).
Per claim 38, Nakamura et al. further teaches the decoding method of claim 21, wherein the motion vector is determined based on a size of the target block (para: 61).
Per claim 39, Sugio et al. discloses an encoding method comprising: determining a motion vector for a target block (para: 59, e.g. a method for performing inter prediction coding on a coding target block included in a coding target picture; coding the coding target block using a motion vector); (para: 59, e.g. performing inter prediction coding on a coding target block included in a coding target picture).
Sugio et al. fails to explicitly disclose wherein a motion vector predictor in a motion vector candidate list for the target block is used for determining the motion vector for the target block, the motion vector predictor is generated based a plurality of motion vectors of a plurality of candidate blocks, and the motion vector predictor is an average of the plurality of the motion vectors of the plurality of the candidate blocks. 
Nakamura et al. however in the same field of endeavor teaches wherein a motion vector predictor in a motion vector candidate list for the target block is used for determining the motion vector for the target block (para: 13, e.g. a motion vector predictor selecting unit (126) that decides a motion vector predictor of the coding target block based on the motion vector predictor candidate list), and the motion vector predictor is generated based a plurality of motion vectors of a plurality of candidate blocks (para: 13, e.g. a motion vector predictor candidate constructing unit (121) that derives a plurality of motion vector predictor candidates from a motion vector of one of coded blocks neighboring a coding target block in a same picture as the coding target block and a motion vector of one of blocks of a coded picture different from the coding target block), and wherein the motion vector predictor is an average of the plurality of the motion vectors of the plurality of the candidate block (para: 90, e.g. the motion vector difference derivation unit 103 derives a plurality of motion vector predictor candidates using coding information of already coded picture signals stored in the coding information storing memory 114, adds the plurality of motion vector predictor candidates to a motion vector predictor list).
Therefore, in view of disclosures by Nakamura et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine 
Per claim 40, Sugio et al. discloses a non-transitory computer-readable medium storing a bitstream, the bitstream comprising: inter prediction information for a target block, wherein a motion vector for the target block is determined based on the inter prediction information (para: 59, e.g. a method for performing inter prediction coding on a coding target block included in a coding target picture; coding the coding target block using a motion vector), and inter prediction for the target block is performed using the motion vector (para: 59, e.g. performing inter prediction coding on a coding target block included in a coding target picture).
Sugio et al. fails to explicitly disclose wherein a motion vector predictor in a motion vector candidate list for the target block is used for determining the motion vector for the target block, the motion vector predictor is generated based a plurality of motion vectors of a plurality of candidate blocks, and the motion vector predictor is an average of the plurality of the motion vectors of the plurality of the candidate blocks. 
Nakamura et al. however in the same field of endeavor teaches wherein a motion vector predictor in a motion vector candidate list for the target block is used for determining the motion vector for the target block (para: 13, e.g. a motion vector predictor selecting unit (126) that decides a motion vector predictor of the coding target block based on the motion vector predictor candidate list), and the motion vector predictor is generated based a plurality of motion vectors of a plurality of candidate blocks (para: 13, e.g. a motion vector predictor candidate constructing unit (121) that derives a plurality of motion vector predictor candidates from a motion vector of one of coded blocks neighboring a coding target block in a same picture as the coding target block and a motion vector of one of blocks of a coded picture different from the coding target block), and wherein the motion vector predictor is an average of the plurality of the motion vectors of the plurality of the candidate (para: 90, e.g. the motion vector difference derivation unit 103 derives a plurality of motion vector predictor candidates using coding information of already coded picture signals stored in the coding information storing memory 114, adds the plurality of motion vector predictor candidates to a motion vector predictor list).
Therefore, in view of disclosures by Nakamura et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Sugio et al. and Nakamura et al. in order to determine the prediction motion vector of encoding target block from prediction motion vector candidate list. 

6.	Claims 27-29 & 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. US 2018/0035124 A1 in view of Nakamura et al. US 2017/0238006 A1 and Nagaoka US 2014/0269922 A1. 
Per claim 26, Sugio et al. fails to explicitly teach the limitations of claim 26.
Nagaoka however in the same field of endeavor teaches the decoding method of claim 21, wherein a Sum of Absolute Differences (SAD) for each candidate block of the plurality of the candidate blocks is generated, and the motion vector of the target block is determined based on SADs for the plurality of the candidate blocks (para: 48, e.g. the encoding apparatus 100 uses the reference image memory and the SAD calculation circuit to calculate the SAD cost for each candidate vector among candidates of motion vectors, and identifies a first candidate motion vector from among the candidate vectors).
Therefore, in view of disclosures by Nagaoka, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Sugio et al., Nakamura et al. and Nagaoka in order to identify an evaluation value of a first candidate motion vector of the given block based on the calculated evaluation values. 
Per claim 27, Nagaoka further teaches the decoding method of claim 26, wherein the motion vector is determined based on a minimum SAD among the SADs (para: 98, e.g. the number records of the cost FF 612 retaining the SAD costs can be reduced by overwriting the cost FF 612. On the other hand, when an overall search is employed, the cost minimal position may be overwritten midway and therefore, records corresponding to all the search points need to be prepared in the cost FF 612).
Per claim 28, Nagaoka further teaches the decoding method of claim 26, wherein the SADs are computed based on reconstructed blocks (para: 66, e.g. the "coefficient information in the non-merge mode" is information indicating the difference of the pixel group of the block to be processed and the pixel group of the reference block indicted by the motion vector difference information).
Per claim 29, Sugio et al. further teaches the decoding method of claim 26, wherein the plurality of the candidate blocks are block in a candidate area determined based on a location of the target block (para: 59, e.g. inter prediction coding on a coding target block included in a coding target picture).
Per claim 31, Sugio et al. further teaches the decoding method of claim 30, wherein the plurality of the motion vectors are determined based on a col block of the target block (para: 115 & fig. 3, e.g. a motion vector A (MV_A) is a motion vector for a neighboring block A located to the left of the coding target block; a motion vector B (MV_B) is a motion vector for a neighboring block B located above the coding target block).
Per claim 32, Sugio et al. further teaches the decoding method of claim 30, wherein the plurality of the motion vectors are determined based on a reference picture index, and the reference picture is specified based on the target block (para: 100, e.g. the temporal motion vector predictor calculating unit 114 assigns the motion vector predictor added as a candidate a motion vector predictor index value. The temporal motion vector predictor calculating unit 114 outputs the motion vector predictor added as the candidate and the motion vector predictor index to the inter prediction control unit 112).
Per claim 33, Sugio et al. further teaches the decoding method of claim 30, wherein the plurality of the motion vectors are, determined based on whether a picture indicated based on the target block is a specific reference picture or not (para: 124, e.g. the co-located block is a block which is in the co-located picture colPic and is co-located with the coding target block).
Per claim 34, Sugio et al. further teaches the decoding method of claim 30, wherein the target block is partitioned into a plurality of sub-blocks, and motion vector predictors of the plurality of the sub-blocks are used for the inter prediction (para: 156 & fig. 10A, e.g. deriving a motion vector predictor candidate (temporal motion vector predictor) using a forward reference motion vector in the temporal motion vector prediction mode when a co-located block is a backward reference block and includes a forward reference motion vector and a backward reference motion vector).
Per claim 35, Nagaoka further teaches the decoding method of claim 30, wherein the inter prediction is performed based on reference picture indexes of the plurality of the sub-blocks (para: 78, e.g. the three axes described below are first and second axes that represent the coordinate position on the reference image indicated by the vector to be the candidate motion vector of the small area to be processed).
Per claim 36, Nagaoka further teaches the decoding method of claim 34, wherein a motion vector predictor of a sub-block of the plurality of the sub-blocks is determined based on whether a reference picture index of the sub-block indicates a specific reference picture or not (para: 78-79, e.g. the three axes described below are first and second axes that represent the coordinate position on the reference image indicated by the vector to be the candidate motion vector of the small area to be processed; based on the small area that is to be processed and encoded among the plural small area (i.e. sub-block) and the reference small area on the reference image indicated by each of the candidate vectors that are the candidate motion vectors of the small area to be processed, and stores the calculated SAD cost in the cost FF 612).
Per claim 37, Nagaoka further teaches the decoding method of claim 34, wherein the motion vector predictors of the plurality of the sub-blocks are determined based on a Picture Order Count (POC) of a target picture comprising the target block (para: 63 & fig. 3, e.g. the raster order of blocks, which each have a specific size, from an upper left block to a lower right block).

Response to Arguments
7.	Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. 
	Applicant assert on page 7, regarding claim 21, Nakamura fails to teach “motion vector predictor is an average of the plurality of the motion vectors of the plurality of the candidate block”. 
	Examiner respectfully disagrees and point to Nakamura, where Nakamura teaches the motion vector difference derivation unit 103 derives a plurality of motion vector predictor candidates using coding information of already coded picture signals stored in the coding information storing memory 114, adds the plurality of motion vector predictor candidates to a motion vector predictor list in para 90. 
	Same reasoning applies to claims 39-40. 
Applicant assert on page 8, regarding claim 25, Nakamura fails to teach “number of the plurality of the candidate blocks is 3”.
Examiner respectfully disagrees and point to Nakamura, where Nakamura teaches para: 78 & fig. 3 & 7, e.g. B10, B11 & B12). 
Applicant assert on page 10, regarding claim 31, Nakamura fails to teach “wherein the plurality of the motion vectors are determined based on a col block of the target block”.
Examiner respectfully disagrees and point to Nakamura, where Nakamura teaches motion vector A (MV_A) is a motion vector for a neighboring block A located to the left of the coding target block; a motion vector B (MV_B) is a motion vector for a neighboring block B located above the coding target block in para 115.
Examiner respectfully request that the claim limitations to be further clarified. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jung et al. US 2021/0014522 A1, e.g. acquiring a merge index which indicates a candidate for prediction of a current block among a plurality of candidates for the prediction of the current block, 
which are included in a merge candidate list.
	Zhao et al. US 2020/01373989 A1, e.g. a method of processing a video signal based 

	Xu et al. US 10,735,758 B2, e.g. the processing circuitry decodes prediction information 
for a block in a current coded picture that is a part of a coded video sequence. 
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485